DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN109300961A).
Re claims 1 and 12, Li et al. disclose a pixel definition layer (3), comprising a plurality of openings for defining a plurality of pixel units; and a controllable deformation layer (6) on the pixel definition layer (3), a horizontal extension of at least a portion of the controllable deformation layer in a direction parallel to the pixel definition layer being controllable (Figs. 4 & 5, [0054]).
Re claim 13, Li et al. disclose further comprising: filling the plurality of openings with a liquid material; and drying the liquid material, and at the same time applying a first control to the controllable deformation layer, so that the controllable deformation layer extends horizontally along a direction towards the plurality of openings (Fig.5, [0054]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claims 1, 12 and 13 above, and further in view of the following comments.
Re claim 2, Li et al. does not disclose wherein after the controllable deformation layer extends horizontally, a cross section of the controllable deformation layer in a direction perpendicular to the pixel definition layer is an inverted trapezoid that is narrower on a side of the pixel definition layer.
 Notwithstanding, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an 
Re claims 3 and 5, the examiner takes official notice that the material used in Li et al., ethylene-polytetrafluoroethylene, is capable of being photo-induced by light to deform the material.  It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to use the known method of photo-inducing the material to deform and create a thermal expansion in the material in Li et al. for its own intended purpose.
Re claim 4, Li et al. disclose wherein the photo-induced deformation material comprises polyethylene polymer ([0064]).
Re claim 11, One of ordinary skill in the art would have been led to the recited thickness through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.  
               In addition, the selection of device layer thickness, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effectiRe ve variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to 
               Note that the specification contains no disclosure of either the critical nature of the claimed device layer thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen device layer thickness or upon another variable recited in a claim, the Applicant must show that the chosen device layer thickness is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Re claim 14, it is a matter of design choice to control the controllable deformation layer to withdraw the horizontal extension of the controllable deformation layer by stopping the thermal expansion of material.  Notwithstanding, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another 
Re claim 15, it is obvious to one of ordinary skill in the art to control a size of the horizontal extension of the controllable deformation layer by changing at least one of a duration and an intensity of the first control, for example controlling the temperature which  this will control the thermal expansion of the material.


Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein the horizontal extension is withdrawn by removing the first light or irradiating the controllable deformation layer with second light, a wavelength 
wherein a material of the controllable deformation layer comprises a magnetostrictive material, as called for in claim 7;
wherein the controllable deformation layer comprises a resin polymer material containing terbium-dysprosium-iron rare earth giant magnetostrictive articles, as called for in claim 8; 
wherein the horizontal extension is realized by applying a magnetic field to the controllable deformation layer, as called for in claim 9;
wherein the horizontal extension is withdrawn by removing the magnetic field applied to the controllable deformation layer, as called for in claim 10.
wherein a material of the controllable deformation layer is a photo-induced deformation material, and the first control is first light irradiation; the controlling the controllable deformation layer to withdraw the horizontal extension of the controllable deformation layer, comprises: removing the first light irradiation or applying second irradiation to the controllable deformation layer, a wavelength range of the second light irradiation being different from a wavelength range of the first light irradiation; and the controlling the size of the horizontal extension of the controllable deformation layer by changing the at least one of the duration and the intensity of the first control, comprises: controlling the size of the horizontal extension of the controllable deformation layer by changing an irradiation duration, a light intensity, or both the 
wherein the first light irradiation is ultraviolet light irradiation and the second light irradiation is visible light irradiation, as called for in claim 17;
wherein the light intensity of the first light irradiation is ranged from 20mw/cm2 to 200mw/cm2, and the irradiation duration is ranged from 5s to 35s, as called for in claim 18.
a material of the controllable deformation layer is a magnetostrictive material, the first control is a magnetic field; the controlling the controllable deformation layer to withdraw the horizontal extension of the controllable deformation layer, comprises: removing the magnetic field; and the controlling the size of the horizontal extension of the controllable deformation layer by changing the at least one of the duration and the intensity of the first control, comprises: controlling the size of the horizontal extension of the controllable deformation layer by changing an acting duration of the magnetic field, an intensity of the magnetic field, or both the acting duration and the intensity of the magnetic field, as called for in claim 19;
wherein the intensity of the magnetic field strength is ranged from 100KA/m to 600KA/m, and the acting duration is from 30s to 120s, as called for in claim 20.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0081442 A1, US 2005/0263757 A1 disclose a similar configuration of a display substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        September 8, 2021